Title: Proposed Articles for the Definitive Peace Treaty, [ca. 10–13 December 1782]
From: Adams, John,Franklin, Benjamin,Jay, John
To: Oswald, Richard


[ca. 10–13 December 1782]

Articles to be proposed in the definitive Treaty.

Freedom of Navigation, according to the Principles of the late marine Treaty between the Neutral Powers.
Dr Franklin desired to draw an Article respecting exempting Husbandmen Fishermen and Merchants as much as possible from the Calamities of War, in any future War.
Article respecting the Barbary Powers.
Bermudas.—to be farther considered.
The Isle of Sables.
Fortifications on the Frontiers. not to be mentioned.
The concession of Canada & Nova scotia, to join the Confederation. Reciprocity. Warranty to W. India Islands.
No armed Vessells on the Lakes on either Side.—
Ballance of the Account of Prisoners.

